internal_revenue_service number release date index number -------------- ------------------------------------ ---------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-141575-08 date date legend x --------------------------------------------------- ------------------ state date date date date date date -------------------- --------------------- ----------------- --------------------- ------------------- --------------------- ------------------------- trust -------------------------------------------------- ----------------------------------- trust ------------------------------------------------------ ----------------------------------------- plr-141575-08 dear ------------------- this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on date under the laws of state x elected to be treated as an s_corporation effective date on date stock in x was transferred to trust pursuant to the terms of the will of a deceased shareholder trust qualified as a permissible s_corporation shareholder under sec_1361 for the two-year period beginning on date trust did not file a timely qualified sub-chapter s trust qsst election resulting in the termination of x’s s_corporation status on date stock in x was transferred to trust pursuant to the terms of the will of a deceased shareholder trust qualified as permissible s_corporation shareholder under sec_1361 for the two-year period beginning on date on or about date trust made a timely qsst election pursuant to sec_1361 x represents that trust and trust have at all times since the transfer of x stock to trust and trust met the requirements of qualified subchapter_s trusts qssts within the meaning of sec_1361 x represents that it did not intend for its s_corporation_election to terminate and the termination was not motivated by tax_avoidance finally x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed plr-141575-08 owner and which continues in existence after such death may be an s_corporation shareholder but only for the two year period beginning on the day of the deemed owner’s death sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 thereby an eligible shareholder of an s_corporation and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1362 applies sec_1361 defines the term qualified_subchapter_s_trust as a_trust - a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current beneficiary the trust shall distribute all its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of cessation sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken - the secretary determines the circumstances resulting that plr-141575-08 a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that the termination of x’s s election constituted an inadvertent termination within the meaning of sec_1362 further we conclude that pursuant to sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter assuming x’s s election is valid and not otherwise terminated under sec_1362 accordingly x will be treated as an s_corporation at the time of trust 2’s timely qsst election this ruling is contingent upon x and all its shareholders treating x as having been an s_corporation and trust as a qsst for the period beginning date and thereafter within days from the date of this letter the beneficiary of trust must elect to treat trust as a qsst effective date with the appropriate service_center a copy of this letter should be attached to the election if these conditions are not met then this ruling is null and void except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code including whether x was otherwise a valid s_corporation or whether trust or trust was otherwise a valid qsst this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to your authorized representative sincerely david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
